Citation Nr: 0918935	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, claimed as secondary to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to 
January 1968.  His awards and decorations include the Purple 
Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

The Veteran testified at hearings before Decision Review 
Officers at the RO in January 2004 and March 2006.  A 
transcript of each hearing is of record.

This matter was before the Board in May 2008 and was remanded 
to the originating agency for additional development.


REMAND

The Board's May 2008 remand orders included that the Veteran 
be afforded a VA examination by a physician with the 
appropriate expertise to determine the nature and etiology of 
any currently present gastrointestinal disorders, to include 
gastroesophageal reflux disease (GERD).  The Veteran was 
provided a VA examination in December 2008.  However, the 
examination was performed by a Certified Physician's 
Assistant rather than a physician.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	If the Veteran identifies any 
outstanding, pertinent evidence, the RO 
or the AMC should undertake appropriate 
action to obtain a copy of that 
evidence.

2.	Thereafter, the Veteran should be 
afforded a VA examination by a 
physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
gastrointestinal disorders, to include 
GERD.  The claims folders, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide an 
opinion with respect to each currently 
present gastrointestinal disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected PTSD.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




